*71OPINION

Per Curiam:

This appeal is from a judgment awarding respondent $6,-674.20 damages sustained in an automobile collision in 1970, entered upon a jury verdict, and awarding $1,500 as an attorney fee.
Appellant’s prime contention is that the trial court erred in instructing the jury on the “last clear chance doctrine.” In our view, however, the record contains substantial evidence that a last clear opportunity existed for appellant to avoid the accident. That being so, the fact that the accident occurred at an intersection did not of itself preclude a “last clear chance” instruction. Cf. Armstrong v. Onufrock, 75 Nev. 342, 341 P.2d 105 (1959).
Appellant also contends necessary language was omitted from the court’s “last clear chance” instruction. We decline to consider this claim of nonjurisdictional error, raised for the first time on appeal. Cummings v. City of Las Vegas Mun. Corp., 88 Nev. 479, 499 P.2d 650 (1972); Britz v. Consolidated Casinos Corp., 87 Nev. 441, 488 P.2d 911 (1971).
Other assignments of error have been considered. Upon review of the record, we find no error affecting substantial rights of the parties. NRCP 61.
Affirmed.